Statement by the President
Ladies and gentlemen, after many requests to do so, I should like to make a short statement about the release of Ingrid Betancourt and other hostages.
Ingrid Betancourt, Keith Stansell, Thomas Howes, Marc Gonsalves, Juan Carlos Bermeo, Raimundo Malagón, José Ricardo Marulanda, William Pérez, Erasmo Romero, José Miguel Arteaga, Armando Florez, Julio Buitrago, Armando Castellanos, Vianey Rodríguez and John Jairo Duran were abducted and held hostage for many years by the Colombian terrorist organisation FARC. They were finally released on Wednesday, 2 July 2008, thanks to a successful military operation by the Colombian army.
The European Parliament is delighted for Mrs Betancourt and all the others who were released, and for their families. The release means the end of a very harrowing time and is a reminder that we must never give up hope.
I spoke to President Uribe last Thursday and congratulated his government and army and the Colombian people on this successful operation. Again I should like to emphasise that democracy must never give in to terrorism and that enforcing the law is a political and moral obligation.
We must continue to make every possible effort to secure the release of all the hostages. Mrs Betancourt was abducted on 23 February 2002. Since that time, the European Parliament has taken part in repeated initiatives with a view to her release. In 2006, together with the País Libre Foundation, she was one of the three finalists for the Sakharov Prize for Freedom of Thought.
Ladies and gentlemen, the European Parliament believes that Ingrid Betancourt's commitment has been and remains essential to lasting peace in Colombia. Now we have an ongoing obligation to keep before the public the dramatic situation of the hostages still being held in Colombia and to work towards their release.
Last week, I invited Mrs Betancourt to visit the European Parliament - at a time to suit her and after she has recovered. I should like, at this point, to urge FARC and all other terrorist organisations to lay down their arms and abandon irrational and meaningless violence. We shall never submit to terrorism! I call for all hostages to be released and for those involved to accept the Colombian Government's offer of working together to find a peaceful settlement.
(Applause)
* * *
Ladies and gentlemen, I should like to welcome the French Minister of State for European Affairs and representative of the new Presidency, Jean-Pierre Jouyet, most warmly to this House. This is the first time that the representative of a government has been present right at the start of our work. I hope that we can continue our work, which has commenced exceptionally well, equally successfully.
(Applause)